Citation Nr: 0532655	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  97-03 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the left cheek, to include as a result of 
exposure to Agent Orange.

2.  Entitlement to service connection for a lung disability 
characterized as chronic obstructive pulmonary disease, to 
include as a result of exposure to Agent Orange.

3.  Entitlement to service connection for liver disease, to 
include as a result of exposure to Agent Orange.

4.  Entitlement to service connection for a sinus disability, 
to include as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a November 1996 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in August 2000.  A transcript of that 
hearing has been associated with the record on appeal.

In December 2000, the Board remanded the case for additional 
development.  

In a November 2002 decision, the Board denied the veteran's 
claim with respect to the issues listed on the first page of 
this document.  The veteran appealed, and in April 2003 the 
United States Court of Appeals for Veterans Claims (the 
Court) vacated the Board's decision and remanded the case for 
readjudication in accordance with the Joint Motion for 
Remand.

In November 2003, the Board remanded the case for action 
consistent with the Joint Motion.  Subsequently, a February 
2005 rating action continued the prior denials.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of this appeal.

2.  Basal cell carcinoma was not present during the veteran's 
active service, and is not otherwise related to service 
including exposure to Agent Orange.

3.  A lung disability characterized as chronic obstructive 
pulmonary disease was not present during the veteran's active 
service, and is not otherwise related to service including as 
a result of exposure to Agent Orange.

4.  Liver disease was not present during the veteran's active 
service, and is not otherwise related to service including as 
a result of exposure to Agent Orange.

5.  A sinus disability was not present during the veteran's 
active service, and is not otherwise related to service 
including as a result of exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred or aggravated in 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  A lung disability characterized as chronic obstructive 
pulmonary disease, was not incurred or aggravated in service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  Liver disease was not incurred or aggravated in service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  A sinus disability was not incurred or aggravated in 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Joint Motion, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), imposes obligations on 
VA in terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2004.  That letter fully provided notice of elements 
(1), (2), and (3), see above.  The letter advised him that it 
was working on his appeal and specified the evidence 
necessary to substantiate his claims.  The veteran was also 
informed of his and VA's respective obligations with regard 
to obtaining evidence and was advised that it was his 
responsibility to make sure that VA received all records not 
in the possession of a Federal department or agency.  The 
veteran was asked to send additional evidence to the RO and 
to let VA know if there was any other evidence or information 
that he thought would support his claims.  With regard to 
element (4), the February 2004 letter specifically requested 
that the claimant provide any evidence or information in his 
possession that pertains to the claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In addition, by virtue of the rating decision on appeal, the 
January 1997 Statement of the Case (SOC), and the November 
1997, December 1997, February 2002, and February 2005 
Supplemental Statements of the Case (SSOCs), he was provided 
with specific information as to why the particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the SSOCs.  The Board finds that, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, it was 
not possible to provide notice of VCAA prior to the November 
1996 rating decision on appeal.  However, complying notice 
was subsequently provided, and the case was readjudicated and 
the most recent SSOC was issued after the complying letter 
was provided.  

The RO gathered the veteran's service medical records and VA 
outpatient treatment records.  The veteran was provided VA 
examinations for his disabilities in September 1997.  The 
veteran has not indicated that there is other evidence 
available..

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Additionally, the veteran served in the Republic of Vietnam.  
Such service qualifies the veteran for consideration of this 
claim under the presumptive service connection principles 
governing herbicide exposure.  If a veteran served on active 
duty in the Republic of Vietnam during the Vietnam era, the 
veteran is presumed to have been exposed to Agent Orange or 
similar herbicides.  38 U.S.C.A. § 1116(f).  

To grant direct service connection, it is required that the 
evidence show the existence of a current disability, an 
inservice disease or injury, and a link between the 
disability and the inservice disease or injury.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Basal Cell Carcinoma

The veteran's service medical records do not show that he was 
treated for basal cell carcinoma while in service.  A May 
1996 examination report indicates a diagnosis of basal cell 
carcinoma of the face, but there was no etiology noted and no 
link to service indicated.  The veteran testified before a 
hearing officer in August 1997 that his basal cell carcinoma 
began in about 1990 or 1991.  The veteran left service in 
1970.  The veteran testified that no doctor has ever told him 
that his basal cell carcinoma is linked to service.  A 
September 1997 VA examination revealed that the veteran basal 
cell carcinoma of the cheek was treated in 1996 and again in 
1997.  The examiner noted a history of blistering sunburns in 
service, but there was no other indication of any link to 
service.  In August 2000 the veteran testified at a video 
Board hearing.  The veteran testified that he experienced 
multiple sunburns with peeling skin while in Vietnam, but 
that he did not seek any medical treatment for those burns.  
He testified that his skin cancer first began in 1994 or 
1996, approximately 24 to 26 years after leaving service.  
The veteran stated that no doctor had ever told him that his 
skin cancer was due to his service in Vietnam.  VA outpatient 
treatment notes dated from 1997 to 2004 indicate treatment 
for a variety of disabilities and notes indicating the 
veteran's history of skin cancer but there is no indication 
in the treatment notes of a link to service.  The records 
from the Social Security Administration (SSA) also do not 
indicate any link between the veteran's service and his basal 
cell carcinoma.

There is no medical evidence establishing a link between the 
veteran's service and his basal cell carcinoma.  The 
veteran's service medical records are negative for any 
mention of skin cancer.  The post-service VA examination and 
VA treatment notes do not indicate any link between service 
and basal cell carcinoma.  The veteran has stated his belief 
that there is a relationship, and the Board does not doubt 
the credibility of these statements, however, lay persons are 
not competent to offer medical opinions as to the diagnosis 
or etiology of disease.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran has testified that no doctor has 
ever told him that there is a link between his cancer and his 
military service.  Additionally, somewhere between 20 and 26 
years passed after service before the veteran was first 
diagnosed with basal cell carcinoma.

The Board finds that the most probative evidence does not 
establish a link between the veteran's basal cell carcinoma 
and his military service.  Therefore, direct service 
connection is not warranted for this disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Lung Disability Characterized as Chronic Obstructive 
Pulmonary Disease

The veteran's service medical records are negative for 
treatment or diagnosis of chronic obstructive pulmonary 
disease (COPD).  The veteran was treated for bronchitis in 
December 1969 in service.  An X-ray taken in April 1996 
revealed hyperexpansion of the lungs possibly representing 
COPD.  There was no evidence of active cardiopulmonary 
disease.  The veteran testified in August 1997 that he began 
suffering shortness of breath and chest pain about 1991 or 
so.  The VA examination in September 1997 did not indicate 
any diagnosis regarding his lungs or any diagnosis of COPD.  
The veteran was diagnosed with gastroesophageal reflux 
disease.  VA treatment notes dated from 1997 to 2004 indicate 
that the veteran was treated for COPD.  The treatment notes 
also indicate the veteran's history of smoking.  There is no 
indication in the treatment notes linking the veteran's COPD 
to his military service.  The SSA records also do not 
indicate any such link.

There is no medical evidence establishing a link between the 
veteran's service and his lung disability characterized as 
COPD.  The veteran's service medical records are negative for 
any mention of COPD although there is an indication of 
bronchitis.  The veteran testified that his shortness of 
breath and chest pain began around 1991 more than 20 years 
after he left service..  The post-service VA examination and 
VA treatment notes do not indicate any link between service 
and COPD or any other lung disability.  The veteran has 
stated his belief that there is a relationship, and the Board 
does not doubt the credibility of these statements, however, 
lay persons are not competent to offer medical opinions as to 
the diagnosis or etiology of disease.  Espiritu, 2 Vet. App. 
492.  The veteran has testified that no doctor has ever told 
him that there is a link between his COPD and his military 
service.  Additionally, the veteran has a long history of 
smoking and somewhere around 20 years passed after service 
before the veteran first began to notice symptoms of 
shortness of breath and chest pain.

The Board finds that the most probative evidence does not 
establish a link between the veteran's COPD and his military 
service.  Therefore, direct service connection is not 
warranted for this disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

Liver Disease

The veteran's service medical records are negative for any 
diagnosis of or treatment for liver disease.  A May 1996 
examination noted a liver problem and attributed it to 
alcohol abuse.  A VA outpatient treatment note date in 
September 1996 also indicates a liver problem and links it to 
alcohol.  The veteran stated at his hearing in August 1997 
that his liver problems began in about 1991.  The September 
VA examination report indicated that the veteran had a 
history of high liver function tests with high GTP and 
slightly high SGPT probably secondary to alcoholic hepatitis.  
The veteran testified in August 2000 that he has been 
diagnosed with a liver condition.  The outpatient treatment 
notes dated from 1997 to 2004 indicate ongoing treatment for 
liver disease with ongoing alcohol use.  The SSA records do 
not indicate any link between the veteran's service and his 
liver disease.

There is no medical evidence establishing a link between the 
veteran's service and his liver disease.  The veteran's 
service medical records are negative for any mention of liver 
disease.  The veteran testified that his liver disease began 
around 1991 more than 20 years after he left service.  The 
post-service VA examination and VA treatment notes do not 
indicate any link between service and liver disease.  In 
fact, the medical records indicate a link between the liver 
disease and alcohol use.  The veteran has stated his belief 
that there is a relationship, and the Board does not doubt 
the credibility of these statements, however, lay persons are 
not competent to offer medical opinions as to the diagnosis 
or etiology of disease.  Espiritu, 2 Vet. App. 492.

The Board finds that the most probative evidence does not 
establish a link between the veteran's liver disease and his 
military service.  Therefore, direct service connection is 
not warranted for this disability. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

Sinus Disability

The veteran's service medical records are negative for any 
treatment for or diagnosis of a sinus disability.  The 
veteran testified in August 1997 that he was suffering from 
nasal swelling, and dripping.  The September 1997 VA 
examination indicated that the veteran was complaining of 
pressure over his forehead which had been occurring 
intermittently over the past 4 or 5 years.  The veteran also 
complained of postnasal dripping which was worse in the 
mornings with significant gagging and nausea.  The examiner 
noted that the right nasal cavity was significantly narrowed 
secondary to right inferior turbinate hypertrophy.  The 
septum is mildly deviated to the right anteriorly.  There is 
a spur along the maxillary crest.  The paranasal sinus X-rays 
were normal.  The examiner diagnosed the veteran with 
vasomotor type rhinitis which could be aggravated by the 
veteran's smoking.  The examiner indicated that the veteran's 
sinus problems were not likely to be related to allergies, 
and the veteran did not have an active sinus infection or 
problems with sinusitis.  The veteran testified in August 
2000 that he had colds and other nasal problems while in 
service.  The VA outpatient treatment notes and the SSA 
records do not indicate any link between the veteran's 
service and a current sinus disability.

There is no medical evidence establishing a link between the 
veteran's service and any sinus disability.  The veteran's 
service medical records are negative for any mention of a 
sinus disability other than the occasional cold.  The veteran 
told the VA examiner in 1997 that his current sinus 
disability began in 1992 or 1993.  The post-service VA 
examination and VA treatment notes do not indicate any link 
between service and a sinus disability.  In fact, the VA 
examiner in September 1997 suggested a link to the veteran's 
smoking.  The veteran has stated his belief that there is a 
relationship, and the Board does not doubt the credibility of 
these statements, however, lay persons are not competent to 
offer medical opinions as to the diagnosis or etiology of 
disease.  Espiritu, 2 Vet. App. 492.

The Board finds that the most probative evidence does not 
establish a link between the veteran's sinus disability and 
his military service.  Therefore, direct service connection 
is not warranted for this disability. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection because there is 
no evidence of pertinent disability in service or for several 
years following service.  Thus, while there are current 
diagnoses of pertinent disability, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, the negative examination performed at separation 
from service, and the first suggestion of pertinent 
disability many years after active duty, relating the claimed 
disabilities to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

Service Connection for Basal Cell Carcinoma, a Lung 
Disability, Liver Disease, and a Sinus Disability as a Result 
of Exposure to Agent Orange

The veteran has also claimed that his basal cell carcinoma, 
his lung disability, his liver disease, and his sinus 
disability should be presumed service-connected as a result 
of exposure to Agent Orange while in the Republic of Vietnam.  
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service (which is now presumed 
for all veterans who served in the Republic of Vietnam), 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).  The regulations 
do not provide for presumptive service connection for basal 
cell carcinoma, a lung disability characterized as COPD, 
liver disease, or a sinus disability, and therefore, 
presumptive service connection is not warranted for these 
conditions.  38 U.S.C.A. § 1116, 38 C.F.R. § 3.307, 3.309 
(2005).

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, a 
claimant may establish service connection for basal cell 
carcinoma, a lung disability, liver disease, or a sinus 
disability, by presenting evidence which shows that it is as 
likely as not that the disability was caused by inservice 
Agent Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.303; Gilbert v Derwinski, 1 Vet. App. 49 (1990).  However, 
the veteran has presented no competent medical evidence 
causally linking any of his claimed disabilities to exposure 
to Agent Orange in service.

Based on a National Academy of Sciences report which listed 
various conditions and diseases that were not associated with 
Agent Orange exposure, and which included an exhaustive 
review of the scientific and medical literature, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  67 Fed. Reg. 
42,600 (June 24, 2002).  In light of this finding, and there 
being no evidence presented by the claimant that would tend 
to suggest that the basal cell carcinoma, lung disability, 
liver disease, or a sinus disability are related to Agent 
Orange exposure, the Board finds that the clear preponderance 
of competent evidence is against a finding that service 
connection is warranted for these disabilities.


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


